  Case: 5:21-cv-00048-HRW Doc #: 7 Filed: 02/21/21 Page: 1 of 3 - Page ID#: 23




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

 COREY L. CARTER,                          )
                                           )
       Petitioner,                         )       Civil No. 5:21-048-HRW
                                           )
 v.                                        )
                                           )
 FEDERAL MEDICAL CENTER,                   )    MEMORANDUM OPINION
                                           )        AND ORDER
       Respondent.                         )
                                           )

                               *** *** *** ***

      Corey L. Carter is an inmate at the Federal Medical Center in Lexington,

Kentucky. Proceeding without an attorney, Carter recently filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241 in which he claims that the Bureau of

Prisons (BOP) is improperly calculating the date of his release from federal prison.

[D. E. No. 1]. Carter’s petition is now before this Court on initial review pursuant

to 28 U.S.C. § 2243. See Alexander v. Northern Bureau of Prisons, 419 F. App’x

544, 545 (6th Cir. 2011).

      The Court will deny Carter’s petition without prejudice because is apparent

from the face of his petition that he has not yet fully exhausted his administrative

remedies, as required. See Fazzini v. Ne. Ohio Corr. Ctr., 473 F.3d 229, 231 (6th

Cir. 2006) (recognizing that a federal prisoner must exhaust his administrative

                                         1
  Case: 5:21-cv-00048-HRW Doc #: 7 Filed: 02/21/21 Page: 2 of 3 - Page ID#: 24




remedies before filing a habeas petition under § 2241). Under the law, there is a

multi-tiered administrative grievance process within the BOP. If a matter cannot be

resolved informally, the prisoner must file an Administrative Remedy Request Form

(BP-9 Form) with the Warden, who has 20 days to respond. See 28 C.F.R. §§

542.14(a) and 542.18. If the prisoner is not satisfied with the Warden’s response, he

may use a BP-10 Form to appeal to the applicable Regional Director, who has 30

days to respond. See 28 C.F.R. §§ 542.15 and 542.18. If the prisoner is not satisfied

with the Regional Director’s response, he may use a BP-11 Form to appeal to the

General Counsel, who has 40 days to respond. See 28 C.F.R. §§ 542.15 and 542.18.

      Here, it is clear that Carter has not yet fully exhausted his administrative

remedies.    After all, Carter attaches some grievance-related documents to his

petition, and those documents indicate that the Warden responded to his BP-9 Form

only recently, on January 26, 2021 [see D. E. No. 1-1 at 2], less than two weeks

before Carter completed and signed his petition [see D. E. No. 1 at 8]. Thus, it is

plainly apparent that Carter has not yet completed either the BP-10 or BP-11 steps

before filing his pleading with this Court. In this situation, where a petitioner’s

failure to exhaust is apparent from the face of the pleading itself, sua sponte dismissal

is appropriate. See John Kenney v. J. Ormond, No. 17-5889 (6th Cir. May 7, 2018)

(affirming this Court’s decision denying a § 2241 petition for failure to exhaust).

      Accordingly, it is ORDERED that:
                                           2
Case: 5:21-cv-00048-HRW Doc #: 7 Filed: 02/21/21 Page: 3 of 3 - Page ID#: 25




    1. Carter’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

       [D. E. No. 1] is DENIED without prejudice.

    2. All pending motions are DENIED as moot.

    3. This action is STRICKEN from the Court’s docket.

    4. A corresponding Judgment will be entered this date.

    This ___
          21 day of February, 2021.




                                      3
